Case 1:20-cr-00437-NRB Document 40 Filed 07/26/21 Page 1 of 1




                                                 Application granted. The
                                                 Court excludes time under
                                                 the Speedy Trial Act
                                                 until October 28, 2021.
                                                 See 18 U.S.C. § 3161(h)
                                                 (7)(A)




                                                 Dated:         New York, N.Y.
                                                                July 26, 2021
